Citation Nr: 1445464	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  06-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to February 2, 2010 and 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel







INTRODUCTION

The Veteran had active military service from September 1996 to September 2000 and from July 2002 to October 2003.  He also had service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD and assigned a 10 percent rating, effective October 26, 2003.  

This matter was before the Board in November 2009 where it was remanded for further development.

Thereafter, in a rating decision dated in March 2010, the RO increased the rating for PTSD to 50 percent, effective February 2, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a letter by the Veteran dated in April 2009, the Veteran requested a video hearing before a Veterans Law Judge (VLJ).  Notice regarding the scheduled video hearing was sent to the Veteran in July 2014; however, it was returned to the RO with a message stating that the Veteran moved with no address.  The Board notes that the address to which notice was sent was not the address listed on the most recent correspondence submitted by the Veteran and is not the address currently in the VACOLS (Board of Veterans' Appeals Control and Locator System).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing by videoconference.  Confirm the Veteran's current address and send notice to the confirmed address as well as to the Veteran's representative,

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



